Citation Nr: 1413937	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-38 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a right femur stress fracture. 

2. Entitlement to a disability evaluation in excess of 10 percent for residuals of a right femur stress fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1993 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from February 2010 to January 2012.  In the June 2012 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims.  Any future consideration of this case should take the existence of this electronic record into consideration.

In July 2009, Veteran filed a claim for service connection for degenerative joint disease (DJD) of the right hip, secondary to his service-connected residuals of a right femur stress fracture.  In the August 2010 Statement of the Case, the RO considered the service connection claim as part of his increased rating claim and included his hip symptoms as part of the same disability from his right femur fracture.  However, the Veteran was diagnosed with DJD of the right hip by x-ray in June 2011.  Therefore, he has both residuals of a stress fracture and DJD of the right hip and they must be considered as separate claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (Claims for disabilities based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).

The issue of entitlement to service connection for DJD of the right hip has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The August 2010 VA spine examination opinion is inadequate because the examiner did not provide a rationale for why he could not provide an opinion for secondary service connection without resorting to speculation.  Regarding the increased rating claim, the record is not clear as to whether some of the Veteran's right thigh symptoms are due to his service-connected disability or his nonservice-connected DJD of the right hip.  An addendum opinion is needed for both issues.  

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the August 2010 spine examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide opinions with regard to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is proximately due to or the result of his service-connected residuals of a right femur stress fracture, including as due to any altered gait.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the low back disability was aggravated beyond its natural progression by his service-connected residuals of a right femur stress fracture, including as due to any altered gait.  

iii) If the examiner concludes that the low back disability was NOT proximately due to, the result of, or aggravated by his service-connected residuals of a right femur stress fracture, state whether it is at least as likely as not (50 percent or greater probability) that the low back disability began during active service, or; is related to any incident of service, or; if arthritis is diagnosed, began within one year after discharge from active service.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

d) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this AND specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the February 2012 hip and thigh examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a)  If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) June 2011 records from St. John's Hospital noting that the Veteran's reported thigh pain could be related to his right hip DJD rather than his residuals of a right femur stress fracture. 

ii) The report of the July 2012 VA hip and thigh examination.  

c) The examiner must determine the current severity of the Veteran's residuals of a right femur stress fracture, and its impact on his employability and daily activities.  Specifically, the examiner must state which of the Veteran's reported symptoms are due to his residuals of a right femur stress fracture and which are due to his right hip DJD.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this AND specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

